                  UNITED STATES DISTRICT COURT
                 MIDDLE DISTRICT OF PENNSYLVANIA

GREGORY POTTER,                        :

            Petitioner                 :   CIVIL ACTION NO. 3:17-1314

            v                          :
                                                 (JUDGE MANNION)
Warden L.J. ODDO,                      :

            Respondent                 :




                              MEMORANDUM

      Petitioner, Gregory Potter, an inmate currently confined in the

Allenwood United States Penitentiary, White Deer, Pennsylvania (“USP-

Allenwood”), filed this petition for writ of habeas corpus pursuant to 28 U.S.C.

§2241. (Doc. 1). He challenges a conviction and sentence imposed by the

United States District Court for the Middle District of Tennessee. For the

reasons set forth below, the Court will dismiss the petition for writ of habeas

corpus.



I.    Background

      On March 20, 2002, a jury convicted Petitioner and his co-Defendant,

Rufus Thompson, on multiple counts arising from three fire bombings of two

residences that occurred in Nashville, Tennessee. See Thompson v. United
States, 2006 WL 1129377 (M.D. Tennessee). A third co-conspirator, William

Hunnicutt (“Hunnicutt”), entered a guilty plea and testified against Petitioner

and Thompson at trial. Id.

      The prosecution involved Potter’s and Hunnicutt’s use of Molotov

cocktails to burn down two houses in the spring of 2001 at Thompson’s

direction. Id. The residents of these homes had contacted police repeatedly

about Thompson’s drug trafficking activity in the neighborhood. Id.

      The jury convicted Petitioner of conspiracy to make and possess

firearms, in violation of 18 U.S.C. §371 (Count 1); possession of unregistered

firearms, in violation of 26 U.S.C. §5861(d) (Counts 2, 8, 14); aiding and

abetting a convicted felon in possession of firearms, in violation of 18 U.S.C.

§922(g)(1) (Counts 4, 10, 16); aiding and abetting the use and carrying of a

firearm during and in relation to a drug trafficking crime, in violation of 18

U.S.C. §§924(c) & 2 (Counts 5, 11, 17); and using and carrying a firearm

during and in relation to a crime of violence, in violation of 18 U.S.C. §924(c)

(Counts 6, 12, 18). U.S. v. Thompson, et al., 3:01-cr-0116-2 (Middle District

of Tennessee).

      On June 17, 2002, the Court sentenced Petitioner to five consecutive

terms of life imprisonment as follows: 60 months on Count 1 and 120 months


                                       2
on Counts 10, 14 and 16, to run concurrently; 120 months on Count 2, to run

consecutively; 120 months on Count 4, to run consecutively; 60 months on

Count 8, to run consecutively; 360 months on Count 5, to run consecutively;

life on Counts 6, 11-12 and 17-18, to run consecutively to each other and to

all other counts. Id. Additionally, Petitioner was sentenced to five years

supervised release as follows: 36 months as to Counts 1, 2, 4, 8, 10, 14 and

16, and 60 months as to Counts 5-6, 11-12 and 17-18, to all run concurrently,

as well as restitution in the amount of $147,996.29, and a special assessment

of $1,600.00. Id.

      On June 26, 2002, Petitioner filed a notice of appeal to the United

States Court of Appeals for the Sixth Circuit. Id.

      On April 12, 2004, the Sixth Circuit affirmed the judgment of the district

court. Id.

      On July 2, 2004, Potter filed a §2255 motion to vacate, set aside or

correct, which was denied on June 8, 2005. See Potter v. United States, 3:04-

cv-0587 (Middle District of Tennessee). Petitioner then filed an unsuccessful

February 2008 motion under Fed. R. Civ. P. 60(b); an unsuccessful

application for permission to file a late appeal from the district court’s

judgment in his §2255 action; and an unsuccessful 2009 habeas petition


                                       3
under 28 U.S.C. §2241 to reinstate the time limit to appeal his dismissed 28

U.S.C. §2255 motion. Id.

      On November 10, 2016, the United States Court of Appeals for the Sixth

Circuit denied Potter’s motion to file a second or successive motion to vacate,

finding that Potter has not made a prima facie showing required under

§2255(h)(2) because Johnson v. United States, 135 S. Ct. 2551 (2015), did

not invalidate the definition of “crime of violence” that is set forth in 18 U.S.C.

§924(c)(3)(B). In re: Gregory Potter, No. 16-6020 (6th Cir. Nov. 10, 2016).

      On July 26, 2017, Petitioner filed the instant petition for writ of habeas

corpus pursuant to 28 U.S.C. §2241, in which he claims that “at the time his

convictions became final, and also after his direct appeal and initial habeas

motion, 28 U.S.C. §2255 in June 2005, that the relied upon 2011 decision in

Evans v. Zych, 644 F.3d 447 (6th Cir. 2001) was not available, and that

petitioner never had an opportunity to challenge his convictions with the Sixth

Circuit’s interpretation of 26 U.S.C. §5861(d) possession of an unregistered

firearm as being a crime of violence under the definition of 18 U.S.C.

§924(c)(3).” (Doc. 1, petition). Potter states that “under Dorsainvil and its

progeny, this court can exercise Section 2241 jurisdiction over this petition if,

petitioner demonstrates: (1) his actual innocence, (2) as a result of retroactive


                                        4
change in substantive law that negates the criminality of his conduct (3) for

which he had no other opportunity to seek judicial review.” Id. Petitioner

believes that he is entitled to habeas relief, because “in the case of Evans v.

Zych, the Sixth Circuit by categorical approach focused on the statutory

definition of the offense of Section 5861(d) and determined it not to be a crime

of violence under the definition of 18 U.S.C. §924(c)(3).” Id. As such, he

concludes that “that determination of Section 5861(d) renders Petitioner’s

conduct no longer criminal on (3) of his convictions of counts 6, 12, and 18.”

Id.



II.   Discussion

      “[T]he usual avenue for federal prisoners seeking to challenge the

legality of their confinement” is a section 2255 motion. In re Dorsainvil, 119

F.3d 245, 249 (3d Cir. 1997). A challenge to either the validity of a conviction

or to a sentence must be brought in the sentencing court by way of a section

2255 motion. See United States v. Miller, 197 F.3d 644, 648 n.2 (3d Cir.

1999). Here, Petitioner is clearly challenging his conviction and sentence.

Thus, his proper avenue of relief is a section 2255 motion filed in the district

court where he was convicted and sentenced. See section 2255 ¶5 (the


                                       5
motion must be filed in “the court which sentenced him”).

      A defendant can pursue a §2241 petition only when he shows that the

remedy under section 2255 would be “inadequate or ineffective to test the

legality of his detention.” 28 U.S.C. §2255 ¶5; see also United States v.

Brooks, 230 F.3d 643, 647 (3d Cir. 2000). A motion under §2255 is

“‘inadequate or ineffective’” only where it is established “‘that some limitation

of scope or procedure would prevent a 2255 proceeding from affording the

prisoner a full hearing and adjudication of his claim of wrongful detention.’” In

re Dorsainvil, 119 F.3d at 251-52; Cagel v. Ciccone, 368 F.2d 183, 184 (8th

Cir. 1966). “Critically, §2255 is not inadequate or ineffective merely because

the petitioner cannot satisfy §2255’s timeliness or other gatekeeping

requirements.” Long, 611 F. App’x at 55; see Tripati v. Henman, 843 F.2d

1160, 1162 (9th Cir. 1988), cert. denied, 488 U.S. 982 (1988); Litterio v.

Parker, 369 F.2d 395, 396 (3d Cir. 1966) (per curiam). “It is the inefficacy of

the remedy, not a personal inability to utilize it, that is determinative....” Garris

v. Lindsay, 794 F.2d 722, 727 (D.C. Cir. 1986), cert. denied, 479 U.S. 993

(1986). If a petitioner improperly challenges a federal conviction or sentence

under §2241, the petition must be dismissed for lack of jurisdiction.

Application of Galante, 437 F.2d at 1164, 1165 (3d Cir. 1971) (per curiam)


                                         6
(quoting United States ex rel. Leguillou v. Davis, 212 F.2d 681, 684 (3d Cir.

1954)). Specifically, the Third Circuit has “applied the safety valve where an

intervening and retroactive change in law had decriminalized the petitioner’s

underlying conduct, but he had no prior opportunity to challenge his conviction

and could not satisfy the stringent standard for filing a second or successive

§2255 motion.” Long v. Fairton, 611 F. App’x 53, 55 (3d Cir. 2015) (citations

omitted); see In re Dorsainvil, 119 F.3d 245, 251-52 (3d Cir. 1997).

      The Third Circuit has also noted that extraordinary circumstances may

justify invoking the savings clause. See Long, 611 F. App’x at 55. The burden

is on the habeas petitioner to demonstrate inadequacy or ineffectiveness. See

In re Dorsainvil, 119 F.3d at 251-52; Cagel v. Ciccone, 368 F.2d 183, 184 (8th

Cir. 1966). “Critically, §2255 is not inadequate or ineffective merely because

the petitioner cannot satisfy §2255’s timeliness or other gatekeeping

requirements.” Long, 611 F. App’x at 55; see Tripati v. Henman, 843 F.2d

1160, 1162 (9th Cir. 1988), cert. denied, 488 U.S. 982 (1988); Litterio v.

Parker, 369 F.2d 395, 396 (3d Cir. 1966) (per curiam). “It is the inefficacy of

the remedy, not a personal inability to utilize it, that is determinative....” Garris

v. Lindsay, 794 F.2d 722, 727 (D.C. Cir. 1986), cert. denied, 479 U.S. 993

(1986). If a petitioner improperly challenges a federal conviction or sentence


                                         7
under §2241, the petition must be dismissed for lack of jurisdiction.

Application of Galante, 437 F.2d at 1165.

      However, as recognized in Dorsainvil, a federal prisoner can pursue

relief under §2241 only where a subsequent statutory interpretation reveals

that the prisoner’s conduct is not criminal so as to avoid a complete

miscarriage of justice. Dorsainvil, 119 F.3d at 251; see also Okereke v. United

States, 307 F.3d 117, 120-21 (3d Cir. 2002) (holding §2241 may not be used

to raise an Apprendi v. New Jersey, 530 U.S. 466 (2000) claim that is barred

by the procedural limitations imposed by the AEDPA); Brown v. Mendez, 167

F. Supp. 2d 723, 726-27 (M.D. Pa. 2001). “Section 2241 is not available for

intervening changes in the sentencing law,” such as arguments based on

Apprendi. United State v. Kenney, 391 F. App’x 169, 172 (3d Cir. 2010).

Sentencing claims “[do] not fall within the purview of the savings clause.”

Adderly v. Zickefoose, 459 F. App’x 73 (3d Cir. 2012); Pearson v. Warden

Canaan USP, 685 F. App’x 93, 96 (3d Cir. 2017) (“§2241 is not available for

an intervening change in the sentencing laws.”).

      Here, Petitioner attempts to challenge his 2002 criminal convictions and

sentences, based on the Sixth Circuit’s decision in Evans v. Zych, 644 F.3d

447 (6th Cir. 2011), which found that convictions under 26 U.S.C. §5861(d) for


                                      8
unlawful possession of a firearm do not constitute crimes of violence for

purposes of 18 U.S.C. §924(c)(3). As discussed above, to proceed under

§2241, he must demonstrate that a §2255 motion “is inadequate or ineffective

to test the legality of his detention.” 28 U.S.C. §2255(e). Petitioner has not

met this burden. Petitioner presents no reason as to why his claim under

Evans , a 2011 case, could not have been presented in a §2255 motion, or

as grounds for a motion to file a second or successive petition. As such, his

claim does not fall within the purview of the savings clause, as he has not

demonstrated that an intervening change in the law made his underlying

conviction non-criminal and that he had no prior opportunity to challenge his

conviction, and could not satisfy the stringent standard for filing a second or

successive §2255 motion. The fact that the Sixth Circuit denied Petitioner’s

request to file a second or successive §2255 motion does not make §2255

relief inadequate or ineffective. See Cradle v. United States ex rel. Miner, 290

F.3d 536, 539 (3d Cir. 2002) (per curiam) (stating that a petitioner “cannot

contend that §2255 is inadequate or ineffective to protect him, even if he

cannot prevail under it”); Long, 611 F. App’x at 55 (“Critically, §2255 is not

inadequate or ineffective merely because the petitioner cannot satisfy §2255’s

timeliness or other gatekeeping requirements.”).


                                       9
          “The remedy afforded under §2241 is not an additional, alternative, or

supplemental remedy to that prescribed under §2255.” Dusenbery v. Oddo,

No. 17-2402, 2018 WL 372164, at *4 (M.D. Pa. Jan. 11, 2018). Because

Petitioner has failed to demonstrate that a §2255 motion is inadequate or

ineffective to test the legality of his detention, permitting him to proceed under

§2241, the Court will dismiss Petitioner’s petition for a writ of habeas corpus

under 28 U.S.C. §2241, for lack of jurisdiction.



III.      Conclusion

          Based on the foregoing, Potter’s petition for writ of habeas corpus will

be DISMISSED for lack of jurisdiction. Because Petitioner is not detained

because of a process issued by a state court and the petition is not brought

pursuant to §2255, no action by this Court with respect to a certificate of

appealability is necessary. An appropriate order follows.




                                                                     s/ Malachy E. Mannion
                                                                     MALACHY E. MANNION
                                                                     United States District Judge
Dated: November 20, 2018
O:\Mannion\shared\MEMORANDA - DJ\CIVIL MEMORANDA\2017 MEMORANDA\17-1314-01.wpd




                                                                   10
